Citation Nr: 0908285	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-17 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
degenerative disc disease and degenerative joint disease with 
uncovertebral and moderate foraminal stenosis, cervical 
spine, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for dental treatment 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to January 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and July 2006 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.


FINDINGS OF FACT

1. The Veteran's cervical spine disability has not been 
manifested by forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  The Veteran's cervical spine disability has not been 
manifested by an intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.

3.  There is no evidence of record that indicates that the 
appellant was provided a complete dental examination, and all 
appropriate dental services and treatment, within 90 days 
prior to separation from service, and there is no evidence 
that he was provided written notice of the eligibility 
requirements for VA outpatient dental treatment at the time 
of his discharge.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 
4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008). 


2.  The Veteran is eligible for VA outpatient dental 
treatment on a one-time completion basis.  38 U.S.C.A. § 1712 
(West 2002 & Supp. 2008); 38 C.F.R.
§§ 3.381, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cervical Spine

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Staged ratings are 
inappropriate in this case because the nature and severity of 
the Veteran's symptoms fell within the range of one rating 
level during the entire period.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  

In DeLuca, the U.S. Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent disability rating 
is assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees.  See also 
Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent rating incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; a 40 percent rating for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; or a 60 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

The service treatment records include a specialty care 
consultation in September 2002.  The Veteran reported 
occasional left upper back and neck crampy type pain which 
occasionally has an associated paresthesias or tingling that 
radiates most often to the palmar aspect of his radial three 
digits.  He has approximately 2-3 episodes of significant 
symptoms per month that last 2-3 days per episode.  The 
symptoms make work difficult.

The Veteran underwent a pre-discharge VA examination in 
October 2002.  The examiner diagnosed multi degenerative disc 
disease with DJD uncovertebral and moderate foraminal 
stenosis, by x-ray.  The range of the motion of the cervical 
spine was normal.  Range of motion was not impacted by pain, 
weakness, lack of endurance, or incoordination.

Another VA examination of the cervical spine was conducted in 
August 2005.  Range of motion was slightly limited.  Flexion 
was to 40 degrees with pain.  Rotation was to 60 degrees in 
either direction.  Extension was to 35 degrees.  The Veteran 
could laterally bend his neck 35 degrees, complaining of pain 
while doing so.  The Veteran reported episodes of pain once 
or twice per month.  He has not lost any time from work due 
to neck problem and there has been no significant 
interruption in his activities of daily living.

The nature and severity of the Veteran's cervical spine 
disability warrant no higher than a 10 percent rating.  The 
limitation on range of motion is slight.

The evidence does not show incapacitating episodes that would 
be required in order to rate for IVDS.  The medical treatment 
records do not show that any physician has prescribed bed 
rest as contemplated by DC 5243.

The current 10 percent rating takes into account the factors 
of pain, fatigue, weakness, and lack of endurance after 
repetitive use.  No higher rating is warranted under DeLuca.

Accordingly, the increased rating sought on appeal is denied.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dental

According to the medical evidence of record, the Veteran's 
dental problems are due to chewing betel nuts and/or to 
stress induced clenching and grinding.  The Veteran has not 
reported any in-service trauma to his teeth.

Since the Veteran's extracted teeth have been replaced with 
crowns, the Veteran's missing teeth are considered 
"replaceable" missing teeth.  The Board notes that 
replaceable missing teeth will be considered service-
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  See 38 C.F.R. § 3.181.

Since the Veteran's missing teeth are replaceable missing 
teeth, consideration will not be given to 38 C.F.R. § 
17.161(a), which is only applicable to those Veteran's that 
have missing teeth that are not replaceable.  See Simington 
v. West, 11 Vet. App. 41, 44 (1998).

Since the Veteran has not asserted that his loss of teeth is 
the result of combat wounds or other service trauma, 38 
C.F.R. § 17.161(c) is not applicable to his claim.  Since the 
Veteran was not a prisoner of war, 38 C.F.R. § 17.161(d)(e) 
are not applicable to his claim.  The veteran has not 
indicated that his dental disorder is aggravating a service 
connected disability, consequently 38 C.F.R. § 17.161(g) is 
not applicable to his claim.  In addition, the Veteran's 
service-connected disabilities are not rated as 100 percent 
disabling by schedular evaluation, he is not rated as 100 
percent disabled due to individual unemployability, nor is he 
a Chapter 31 vocational rehabilitation trainee, consequently 
38 C.F.R. § 17.161(h)(i) are not applicable to his claim.

Under 38 C.F.R. § 17.161(b)(1), those having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service, which took place after September 30, 
1981, may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (A) They 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any 
other period of active military, naval, or air service of not 
less than 180 days; (B) Application for treatment is made 
within 180 days after such discharge or release; (C) The 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and, (D) VA dental examination is completed within 
six months after discharge or release, unless delayed through 
no fault of the veteran.

In this case, the veteran clearly meets the requirements of 
38 C.F.R. § 17.161(b)(1)(A), as he both served more than 90 
days of honorable active duty during the Persian Gulf War, 
see 38 C.F.R. § 3.2(i), and more than 180 days of honorable 
active duty otherwise.  Moreover, his DD Form 214 for the 
period of service ending in January 2003 is marked "no" 
concerning whether he was provided a complete dental 
examination and all appropriate dental services and treatment 
within 90 days prior to separation.  Thus, the requirements 
of 38 C.F.R. § 17.161(b)(1)(C) are met.  

As for the requirements of 38 C.F.R. § 17.161(b)(1)(B) and 
(D), 38 U.S.C.A. § 1712(a)(2) provides that a veteran who is 
to be released from service shall be given a written 
explanation of the eligibility requirements for VA outpatient 
dental treatment.  The explanation shall be signed by the 
service member, or shall include a certification that the 
member refused to sign.  If there is no certification of 
record, the time limit for application is not considered to 
have begun, and the completion of a VA dental examination 
within 6 months of discharge was delayed through no fault of 
the claimant.  See Mays v. Brown, 5 Vet. App. 302, 306 
(1993).

In this case, the veteran's service records do not show 
evidence that the veteran ever signed a certification that he 
was given a written explanation of the eligibility 
requirements for VA outpatient dental treatment.  Given that, 
and resolving all reasonable doubt in the veteran's favor 
(see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board 
will assume he was never given this certification to 
consider.  Therefore, pursuant to Mays, the delay in both 
application for VA dental benefits and in receiving a VA 
dental examination was not through any fault of the veteran, 
and the six month period for both is considered tolled.  See 
38 U.S.C.A. § 1712(a)(2).  Accordingly, the Board finds that 
eligibility for VA outpatient dental (Class II(a)) treatment, 
on a one-time completion basis, is established.  See 
38 C.F.R. § 17.161(b)(1).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In September 2002, the Veteran signed a pre-discharge notice 
letter acknowledging that he understood VA's duty to assist 
and that it was ultimately his responsibility to see to it 
that any records pertinent to her claims are received by VA.  
The veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), in September 2006.  

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection for his cervical 
spine.  In Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted 
and an initial disability rating and effective dates have 
been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  The Board finds no prejudice to the appellant in 
proceeding with the present decision.  He appealed the 
initial evaluation assigned to his cervical spine 
disability.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2008).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including service medical records, VA examinations, and 
private treatment records.


ORDER

Entitlement to a higher initial evaluation for degenerative 
disc disease and degenerative joint disease with 
uncovertebral and moderate foraminal stenosis, cervical spine 
is denied.

VA outpatient dental treatment, on a one-time completion 
basis, is granted.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


